EXHIBIT 15.2 Consent of Independent Registered Public Accounting Firm The Board of Directors D.B.S Satellite Services (1998) Ltd.: We consent to the incorporation by reference in the registration statement (No. 333-150173) on Form S-8 of B Communications Ltd. of our report dated March 5, 2012‎, with respect to the accompanying statements of financial position of DBS Satellite Services (1998) Ltd, as of December 31, 2011 and 2010, and the related income statements, the statements of comprehensive income, the statements of changes in equity and the statements of cash flows for each of the years in the three-year period ended December 31, 2011, which report appears in the December 31, 2011 annual report on Form 20-F of B Communications Ltd. dated April 30, 2012. /s/Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) Member Firm of KPMG International Tel-Aviv, Israel April 30, 2012
